Title: From George Washington to Judah Alden, 7 November 1780
From: Washington, George
To: Alden, Judah


                        
                            Sir,
                            Head Quarters Novr 7th 1780
                        
                        I have received your Letter of the 5th by the Sergt who conducted the deserter to this place.
                        The idea of an Enemy’s sending a flag by a post of the adverse party into what they call their own lines, is
                            very preposterous & inadmissible—I would not advise that any flag of truce be permitted to go beyond your Post for any
                            purpose whatever.
                        However desirable it might be to intercept the provisions which are forwarded to the Enemy on the East side
                            of the River, I cannot consent you should run the hazard of detaching any of your Garrison for fear the Enemy should have
                            intelligence by their Emissaries, & form an Ambuscade for the party; or seize the opportunity of their absence &
                            possess themselves of the Post—On the contrary, I must recommend Your utmost vigilance and attention to prevent the
                            possibility of a surprize. I am &c.
                        
                            Go. Washington
                        
                    